This is an appeal from the refusal of the Honorable W.W. McCrory, Judge of the District Court of Bexar County, to discharge the relator who is held upon an executive warrant issued by the Governor of the State of Texas upon a requisition from the Governor of the State of Nebraska.
The recitals in the warrant and the affidavits accompanying the requisition on file with the Governor of this State are in all particulars like those in the case of Ex parte Gaquira Cragolla, No. 8387, this day decided, and are deemed sufficient in form and substance to support the order of the learned trial judge in refusing to discharge the relator.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         March 26, 1924.